VAN der VOORT, Judge,
dissenting:
I respectfully dissent to the Opinion of the Majority of the Panel in this case. The Majority would reverse and grant a new trial because the trial judge would not grant the appellant a continuance because appellant wanted a transcript of the testimony taken at the suppression hearing five days before the start of this case.
Counsel for appellant claimed that each of two police officers testified that when appellant was requested to produce his driver’s license that the appellant did produce it and gave it to the officer who was testifying. He further claims that when one of the police officers testified about walking up to the appellant’s truck in order to require the defendant to step from the truck, the officer wasn’t clear whether he asked the appellant or whether his partner did it. Counsel claims that he was unable to impeach the officers testimony in these respects.
The matters involved are wholly trivial and inconsequential, there being no doubt that the driver’s license was handed to one or the other of the officers and there is no contention that the appellant did not exit his vehicle. There is also no claim that the reporter who took the notes of testimony was not available to testify as to what the witnesses at the suppression hearing had said. Were the ruling of the court below by some stretch of imagination be held to be error, such error was harmless beyond a reasonable doubt.
I would affirm the judgment of sentence of the court below.